Citation Nr: 0404488	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1969 to May 
1974.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In a decision in November 2002, the Board denied to refer the 
issue of entitlement to an extra schedular increased rating 
for service connection bilateral hearing loss, currently 
evaluated as noncompensably disabling.  

Based on the circumstances of the case, and recognizing the 
procedural and substantive due process requirements in effect 
at the time, the Board also denied service connection for a 
cervical spine disorder solely on the basis of not being 
directly related to service.  [The Board would note that in 
addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.]

In the 2002 decision, the Board granted service connection 
for a lumbosacral spine disorder, and remanded the case on 
the issue of entitlement to a TDIU to include the RO's rating 
of the newly service-connected disorder and to concomitantly 
address the issue with regard to the TDIU question.  

The RO subsequently assigned a 20 percent rating, which it 
thereafter raised to 40 percent, for the service-connected 
lumbosacral spine disorder, and continued to deny the TDIU.





REMAND

When examined by the VA in January 2003, subsequent to the 
Board's remand in November 2002, the examiner described the 
veteran's low back complaints.  And while the VA examiner 
assessed his low back problems, and stated that it was hard 
to define the impact because of the other disabilities, there 
is no clear-cut opinion as to the veteran's low back (and 
hearing loss) problems as they impact him industrially.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See generally Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

The veteran has submitted numerous statements from his 
employer (or former employer) to the effect that he was off 
work on various occasions on physician's orders because of 
his low back problems.  It is unclear from these various 
documents as to whether this was the cause for his being 
terminated from that job. 

Up-to-date Social Security Administration (SSA) records, if 
any, are not in the file.  It is unclear whether the veteran 
is involved in state workmen's compensation and/or whether he 
has participated in any vocational rehabilitation programs 
sponsored by VA or elsewhere.  And while actual SSA decisions 
are not controlling on VA determinations, pertinent SSA 
records should be obtained.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991); Martin v. Brown, 4 Vet. App. 136, 140 
(1993).

The veteran has specifically argued that even with his other 
disabilities, his low back problems are such that they, 
alone, would render him unable to work, and that in fact, he 
has been let go from work and is unable to get another job 
for which he is qualified as a result of the low back 
problems alone.  He has also argued that the low back 
problems have precipitated difficulties with other joints 
including the cervical and thoracic spine, knees, etc., and 
that if his low back alone does not cause him to be unable to 
work, these other disabilities added thereto surely render 
him unemployable.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Finally, it is also noted that during the course of the 
current appeal, extensive revisions have taken place with 
regard to the duty to assist, development and acquisition of 
evidence, and the respective responsibilities incumbent on VA 
and veteran for obtaining such pursuant to the mandates of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations and finds that VA has not made all 
reasonable efforts to assist the veteran in the development 
of his claim.  Consequently, the case must be returned to the 
RO.  See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992).

The case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
for additional information (i.e., 
supplementing that already in the file) 
he may have with regard to his lack of 
employment or any purported relationship 
between his working or not working and 
his low back impairment.  The RO should 
assist him in obtaining this evidence and 
attach it to the claims file.  

2.  The veteran's updated VA clinical 
file should be acquired and attached to 
the claims file.  The file should reflect 
that a search was made for such records, 
and if they are not obtained, this must 
be so stated, in writing, in the file.  

If the veteran has been involved in VA 
Vocational Rehabilitation and Education 
(VR&E) programs, these records should 
also be attached to the file.

After appropriate release from the 
veteran, all Social Security 
Administration or state workmen's 
compensation files pertinent to the case 
should be acquired and attached to the 
file.

3.  The veteran should be scheduled for 
reexamination by a VA orthopedic 
specialist who has not previously 
evaluated him, to address the following 
questions: (a) what are the exact range 
of motions and other functional 
limitations of the veteran's low back; 
(b) is there any neurological impact as a 
result of the lumbosacral back 
disability; (c) and what are the 
relationships, if any, between additional 
symptoms in the cervical or thoracic 
areas, shoulders, knees or elsewhere, and 
the veteran's low back disability.  The 
claims file and all obtained evidence 
including any vocational files must be 
made available to the examiner prior to 
the examination.  All necessary testing 
should be accomplished.  

The examiner should also determine (d) 
specifically whether, and if so, to what 
extent, the low back problems and hearing 
loss, without regard to other 
disabilities [unless they are in someway 
related thereto, as identified above], 
have impacted the veteran industrially.  
The opinions should be annotated to the 
evidence of record and well reasoned.  

4.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

5.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to all 
issues currently on appeal.  The 
regulations should be accurately and 
comprehensively portrayed.  And a 
suitable period of time should be allowed 
for response.

6.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


